Order entered September 19, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-00772-CV

                     DALLAS COUNTY HOSPITAL DISTRICT
           D/B/A PARKLAND HEALTH AND HOSPITAL SYSTEM, Appellant

                                                  V.

                                 ARNULFO ALEMAN, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-09339

                                             ORDER
       We GRANT appellant’s September 16, 2013 unopposed motion for an extension of time

to file a reply brief. Appellant shall file its reply brief on or before October 3, 2013.


                                                        /s/    DAVID LEWIS
                                                               JUSTICE